NUMBER 13-10-00244-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


ROGELIO CAMPOS,                                                             Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 105th District Court
                         of Kleberg County, Texas.


                          MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Rodriguez and Vela
             Memorandum Opinion by Chief Justice Valdez

      Appellant, Rogelio Campos, was charged by indictment with unlawful possession

of more than four ounces but less than five pounds of marihuana, a state-jail felony. See

TEX . HEALTH & SAFETY CODE ANN . § 481.121(a), (b)(3) (Vernon 2010). Pursuant to a plea

agreement with the State, Campos pleaded guilty to the offense. The trial court accepted

Campos’s plea, placed him on community supervision for two years, and assessed a $750
fine and $327 in court costs.

        On September 30, 2009, the State filed a motion to revoke Campos’s community

supervision, alleging that Campos had violated numerous provisions of his community

supervision.1 Thereafter, the trial court conducted a hearing on the State’s motion to

revoke. At the hearing, Campos pleaded “true” to most of the allegations contained in the

State’s motion to revoke. The trial court accepted Campos’s pleas of “true,” concluded that

he had violated the terms of his community supervision, sentenced him to two years’

confinement in the state-jail division of the Texas Department of Criminal Justice, and

imposed a $750 fine. In addition, the trial court certified Campos’s right to appeal, and this

appeal followed. We affirm.

                                             I. ANDERS BRIEF

        Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), Campos’s

court-appointed appellate counsel has filed a brief with this Court, stating that his review

of the record yielded no grounds or error upon which an appeal can be predicated. In his

brief, counsel advances three potential arguable “issues of law” but later concludes that

each of these “issues of law” lack merit.2 Counsel’s brief meets the requirements of

Anders as it presents a professional evaluation showing why there are no non-frivolous

grounds for advancing in appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex.

Crim. App. 2008) (“In Texas, an Anders brief need not specifically advance ‘arguable’


        1
         Am ong the allegations supporting its request for the revocation of Cam pos’s com m unity supervision,
the State asserted that Cam pos had unlawfully possessed a controlled substance on three separate
occasions— June 26, 2009, Septem ber 11, 2009, and Septem ber 21, 2009— and had engaged in dom estic
violence on Septem ber 21, 2009.

        2
           The three arguable “issues of law” that counsel advances on appeal and later concludes are
m eritless are: (1) whether Cam pos knowingly and voluntarily entered his pleas of “true” to the allegations
contained in the State’s m otion to revoke; (2) whether the evidence was sufficient to establish that Cam pos
had violated his com m unity supervision; and (3) whether the punishm ent assessed by the trial court was within
statutory lim its.
                                                       2
points of error if counsel finds none, but it must provide record references to the facts and

procedural history and set out pertinent legal authorities.”) (citing Hawkins v. State, 112
S.W.3d 340, 343-44 (Tex. App.–Corpus Christi 2003, no pet.)); Stafford v. State, 813
S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978), Campos's counsel has carefully discussed why, under controlling authority, there

are no errors in the trial court's judgment. Counsel has informed this Court that he has:

(1) examined the record and found no arguable grounds to advance in this appeal, (2)

served copies of the brief and counsel’s motion to withdraw on Campos, and (3) informed

Campos of his right to review the record and to file a pro se response.3 See Anders, 386
U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409

n.23. More than an adequate period of time has passed, and Campos has not filed a pro

se response. See In re Schulman, 252 S.W.3d at 409.

                                        II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel's brief and have found

nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

826-28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the

opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule


        3
           The Texas Court of Crim inal Appeals has held that “the pro se response need not com ply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any m eritorious issues.” In re Schulman, 252 S.W .3d 403, 409 n.23 (Tex. Crim . App. 2008) (quoting
W ilson v. State, 955 S.W .2d 693, 696-97 (Tex. App.–W aco 1997, no pet.)).
                                                     3
of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. Accordingly, we affirm the

judgment of the trial court.

                                          III. MOTION TO WITHDRAW

         In accordance with Anders, Campos’s attorney has asked this Court for permission

to withdraw as counsel. See Anders, 386 U.S. at 744; see also In re Schulman, 252
S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex. App.–Dallas

1995, no pet.) (noting that “[i]f an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant. To withdraw from representation, the appointed

attorney must file a motion to withdraw accompanied by a brief showing the appellate court

that the appeal is frivolous”) (citations omitted)). We grant counsel’s motion to withdraw.

Within five days of the date of this Court’s opinion, counsel is ordered to send a copy of

the opinion and judgment to Campos and advise him of his right to file a petition for

discretionary review.4 See TEX . R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at

412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).


                                                               ________________________
                                                               ROGELIO VALDEZ
                                                               Chief Justice

Do not publish.
TEX . R. APP. P. 47.2(b)
Delivered and filed the
21st day of October, 2010.



         4
            No substitute counsel will be appointed. Should Cam pos wish to seek further review of this case
by the Texas Court of Crim inal Appeals, he m ust either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review m ust be filed within
thirty days from the date of either this opinion or the last tim ely m otion for rehearing that was overruled by this
Court. See T EX . R. A PP . P. 68.2. Any petition for discretionary review m ust be filed with this Court, after which
it will be forwarded to the Texas Court of Crim inal Appeals. See T EX . R. A PP . P. 68.3; 68.7. Any petition for
discretionary review should com ply with the requirem ents of Rule 68.4 of the Texas Rules of Appellate
Procedure. See T EX . R. A PP . P. 68.4.
                                                          4